Citation Nr: 0935938	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1968 
to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Service treatment records reveal that the Veteran was treated 
for low back strain in August 1968.  He has a current 
diagnosis of L-3-L5 degenerative disc disease with grade 1 
spondylolisthesis of L3-L4 and mild retrolisthesis L4-L5 with 
joint space narrowing.  In an October 2005 letter, Todd A. 
Schmidt, M.D. indicated that he has treated the Veteran for 
lower back pain, and that in 2004 the Veteran fell off a roof 
and sustained a fracture of the L2 vertebra.  He reported 
that the Veteran's low back pain with degenerative disc 
disease as well as sacroiliac dysfunction and radiographs are 
consistent with the L2 fracture.  In an August 2006 
statement, Dr. Schmidt reported that the Veteran has symptoms 
more likely due to a long term spinal disorder that on 
detailed medical history dates back to injuries he sustained 
in the military.  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v.  
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
examined by VA to determine the etiology of his low back 
complaints.  In light of the foregoing evidence, the Board 
finds that a medical examination is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should indicate whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed back disorder had its 
onset during active service or is related 
to any in-service disease, event, or 
injury.  In providing this opinion, the 
examiner should discuss the significance 
of the complaints and findings related to 
the Veteran's low back during service in 
August 1968.

The rationale for all opinions expressed 
should be provided.   

2.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




